 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhillipsChemical CompanyandOil,Chemical and AtomicWorkers International Union.Case No. 16-CA-1514.May 16,1962DECISION AND ORDEROn February 19, 1962, Trial Examiner Morton D. Friedman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,as set forth in the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report to-gether with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Morton D. Fried-man, the duly designated Trial Examiner, in Dumas, Texas, on October 11 and 12,1961, on a charge filed July 17, 1961, and the complaint of the General Counsel issuedAugust 24, 1961, and answer by the Phillips Chemical Company. The sole issue liti-gated was whether Phillips Chemical Company, herein called the Company or theRespondent, discriminatorily dischargedWeldon B. Tatom in violation of Section8(a) (3) and (1) of the Act. All parties were afforded full opportunity to examineand cross-examine witnesses, to introduce evidence, to present oral argument, andthereafter to file briefs.The parties waived oral argument.Briefs were receivedfrom the General Counsel and from counsel for the Respondent.Upon the entire record, and from my observation of the witnesses,' I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, maintains its principal office and placeof business in the city of Bartlesville, Oklahoma; maintains a plant at Etter, Texas,and various other plants, warehouses, and places of business and other facilitiesin the States of Texas, Oklahoma, and Washington and at all times material hereinis and has been engaged at said plants and locations in the manufacture and distribu-'Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his or herdemeanor as I observed it at the time the testimony was given. Cf.Bryan BrotheraPacking Company,129 NLRB 285. To the extent that I indicate hereafter that I rejectin part or entirely the testimony of any given witness, it is my Intent thereby to indicatethat such part or whole of a testimony, as the case may be, is discredited by me.JacksonMaintenance Corporation,126 NLRB 115,117, footnote 1.137 NLRB No. 20. PHILLIPS CHEMICAL COMPANY143,tion of ammonia,ammonium nitrate products,and other petro-chemical products.The Respondent's Cactus plant at Etter, Texas, is the only plant involved in this.proceeding.During the year immediately preceding the filing of the complaint herein, a repre-sentative period, the Respondent purchased, transferred, and delivered to its Cactus.plant materials and supplies directly from points outside the State of Texas of a valuein excess of $50,000.During the same period, the Respondent sold and shipped fromitsCactus plant directly to points outside the State of Texas products valued in excessof $50,000.Accordingly, I find that the Respondent is engaged in commerce within the mean-ing of the Act and that it will effectuate the policies of the Act to assert jurisdictionin this proceeding.It.THE LABOR ORGANIZATION INVOLVEDOil,Chemical and Atomic Workers International Union, the Charging Party inthis proceeding, herein called the Union, is and has been at all times material hereina labor organization within the meaning of Section 2(5) of the Act.2III.THE UNFAIR LABOR PRACTICESA. Backgroundand issuesThe Union represents the production and maintenance employees at the Respond-ent's Cactus plant.On January 7, 1961, the employees went out on a union-calledstrike over contract terms and the strike continued until April 19, 1961.The strikewas marked by a number of incidents in which property belonging to nonstrikingemployees in the bargaining unit and belonging to the Company was damaged. Thus,automobiles belonging to nonstrikers were splashed with paint, windows and wind-shields of such automobiles were broken, and chains were thrown over powerlinewires at the Respondent's plant resulting in short circuits.Other tactics engaged inby strikers and their wives were the harassment of nonstrikers by parading andhonking of horns through the streets of Cactus Courts, a company-owned housingdevelopment, about 1 mile from the plant and the "convoying" of nonstrikers' auto-mobiles, whereby the nonstrikers were slowed down on their way to the plant to work.On February 28, 1961, the windshield of an automobile belonging to David JohnAnderson, a nonstriking employee, was shot at and broken while the car was parkedin front of Anderson's apartment in Cactus Courts.Weldon B. Tatom, a strikingunion member, was accused of this destruction and after investigation by companyinvestigators he was discharged on March 4, 1961, and was not reinstated at the endof the strike.3The reason assigned by the Company for the discharge was the allegedshooting of Anderson's automobile windshield.The General Counsel concedes the Respondent's good faith in discharging Tatom.However, the General Counsel contends that the Respondent's good faith not beingan issue, the sole issue is whether Tatom did or did not commit the offense for whichhe was discharged; if he did commit the offense then the discharge was justified, ifhe did not, then the discharge is discriminatory in that in such event Tatom's dischargewas for union activity.The General Counsel, of course, further contends that Tatomdid not shoot Anderson's windshield, as alleged, whereas the Respondent contendsthat Tatom did. It is in this context that this issue was tried.B. The evidenceThe facts with regard to the events of the evening of February 28, 1961, are thatat approximately 10.20 p m. that evening the automobile windshield of David J.Anderson, a nonstriking employee of the Respondent, who resided at No. 707 CactusCourts, a company-owned housing facility, was shot at and damaged. It is alsouncontroverted that during the evening hours preceding the incident,WeldonTatom's automobile, a maroon bottomed, white topped, 1955 Buick, was seen circlingthrough and about the streets of Cactus Courts and upon a number of occasions dur-ing that evening passed the home of Anderson. It is further established that atapproximately 10 p.m. Tatom alighted from his car in front of his apartment at 650Cactus Courts, went into the house, stayed several minutes, came out, and reenteredhis car.Furthermore, later on during that evening from approximately 10 until'about 11 p.m. there was a meeting of the wives of strikers at strike headquarters, abarn at Etter, approximately 2 miles south of the Cactus Courts location.2 From a stipulation made on the record by the parties8 Tatom was also charged by the Grand Jury of Moore County, Texas, with unlawfuldestruction of personal property 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDTatom testified that in the early part of the evening he had been home and hadreceived as guests his brother-in-law and the latter's wife about 6 p in.These visitorsremained until about 8:30 or 9 p.m., but about 8:15 p.m., a Mr. Keys drove by andthey went to strike headquarters at Etter.Keys was a striking employee of theRespondent as was Tatom and his brother-in-law.Tatom further testified that theyremained at strike headquarters approximately 15 or 20 minutes and then returned toTatom's home about 8:40 or 8:45 p in. They talked in Tatom's apartment for awhile and then Tatom's brother-in-law and sister-in-law left at approximately 9o'clock.Soon thereafter, according to Tatom, he and his wife left their own apart-ment and went to the home of Jack Harlan, another striking employee, in apartment674 Cactus Courts, a distance of approximately two blocks from Tatom's home.When they arrived at Harlan's home there were several women having coffee whowere the wives of striking employees.Harlan was also home.Harlan, like Tatom, was a striking employee.They had coffee at Harlan's homeand then Tatom and Harlan left to go to strike headquarters in Etter.They wentin Tatom's car which Harlan drove because Tatom had complained to Harlan thathe was having difficulty with the automatic transmission and Harlan, who had also hada car of the same model, wanted to drive to see what, if anything, he could adviseTatom concerning the transmission.Before proceeding to strike headquarters, theydrove around the Cactus Courts a few times, and while driving around Tatom sawthe car of Jim Shipmen which Tatom recognized as a green 1960 Chevrolet with aradio antenna on the back end. Shipmen is an investigator for the Respondent andthe man in charge of the investigation of the instant incident.After they drovearound the Courts they stopped at Tatom's apartment and Tatom went in to get somecigarettes.He was inside about 3 minutes and while he was there he saw a Mrs.Sherrod, the wife of another striker, near his house. She asked Tatom if the latter'swife would like to go to headquarters with her to a meeting they were having.This was at approximately 10 o'clock.Thereafter, from his home Tatom proceeded, with Harlan still at the wheel, tothe strike headquarters at Etter, arriving there at approximately 10.05 p in.Theysat around, drank coffee, and talked.There were approximately 25 or 30 womenpresent.Tatom further testified that he and Harlan stayed at strike headquartersuntil about 11 o'clock when they went up to the Dalhart Highway .4Tatom additionally testified that he first learned of the shooting incident when hewas served with a summons on March 1 in a criminal proceeding which was startedby Anderson's filing of a charge against himShortly thereafter Tatom was inter-viewed by Shipmen who was investigating the incident on behalf of the Company.Tatom testified that, as he told Shipmen, he knew Anderson for about 11 years andhad visited Anderson's house only once, around the year 1953 when he had borroweda shotgun from him. Anderson and Tatom had not had any words and so far asTatom knew they were not enemies in any respect. Tatom admitted that he hadseveral guns including an air pellet pistol which had not been operable for the last 2or 3 years as one of his children had ruined it.Tatom further testified that he knewlittle about what was going on which regard to the incidents other than the one withwhich we are here concerned that occurred in the housing development.He statedthat while he was on strike he was gainfully employed at a nearby grain elevatorand was working about 12 hours a day during that period of time.Harlan, who was on the union negotiating committee during the strike, testifiedthat he was at home during the evening of February 28 from about 6 until 9 p.m.atwhich time several people came in, among them Weldon Tatom and his wife.About 9, or a little thereafter, he left with Tatom in the latter's automobile and theydrove around the Courts.Harlan drove for the reason that he was trying to see ifhe could find out what was wrong with the transmission in Tatom's car.Afterdriving around the Courts several times they went to Tatom's house just before 10o'clock to pick up cigarettes and from there went directly to the strike headquartersat Etter, arriving about 10 o'clock.They remained in strike headquarters until alittle after 11 at which time they drove out to the Dalhart Highway.Harlan waswith Tatom during the time they were at strike headquarters.Supporting Tatom's alibi that he was not in the Cactus Courts at any time between10 and 11 p.m. on February 28 was Joyce Evelyn King who testified that on theevening in question she spent the early part thereof in the company of a numberofmen and women at Harlan's house along with Mr. and Mrs. Tatom.Ap-proximately between 9:30 and 9:45 she left in her automobile with Mrs. Sherrod,4There was some testimony as to what Tatom was doing up at the Dalhart Highway.However,I do not consider such testimony pertinent to this proceeding inasmuch asthe time during which Tatom was at the Dalhart Highway was much later than theincident with which we are here involved PHILLIPS CHEMICAL COMPANY145Mrs Turner, and Mrs. Tatom, and proceeded with the women to strike headquartersat Etter.As they arrived at strike headquarters just a few minutes before 10,Harlan and Tatom pulled up behind them in Tatom's car. Harlan was still driving.At the meeting there were approximately 45 or 20 women whose purpose was toarrange to go out to the Dalhart Highway to "convoy" some people who were cross-ing the picket line.She observed Tatom at strike headquarters from time to timeuntil just before 10:20 when she left to return to her home in her car to pick some-thing up which she had forgotten. She proceeded from her home to the DalhartHighwayMrs. Tatom and Mrs. Sherrod were still with her.Testifying in a like fashion was Mrs. Ponchita Trosper. She testified that she, too,had been at Harlan's apartment earlier in the evening and that she had left between9.30 and 9:45 in the car of a Mrs. Robins. They circled the Courts for a littlewhile and then went to strike headquarters where she arrived at between 9:45 and10 o'clock.Tatom was already there when she arrived. There were between 25 and50 people at the meeting.The meeting lasted between 30 and 45 minutes and sheleft between 10:30 and 10:45 p.m. Both Tatom and Harlan were at strike head-quarters while she was there and she saw them off and on milling around in the crowdduring that time.Jean Sherrod and Joy Turner both testified in a like manner that they had beenat the strike headquarters between 10 and 10:45 and had seen Harlan and Tatomoff and on at the strike headquarters during that period of time.However, onlyHarlan testified to having seen Tatom at strike headquarters every moment duringthe period from approximately 10 to 11 p.m.C. J. Waitman, chief deputy sheriff of Moore County, the county in which theincidents herein occurred, testified that on February 28 he was called by Jim Ship-men, the Respondent's investigator, to proceed to Cactus Courts to investigate ashooting.The call came in at 10:29 on that evening and he went first to the apart-ment of R. D. Srygley where he observed a hole in the windshield of Srygley's car.Srygley advised him that the hole had been shot in the windshield about 15 or 20minutes before Waltman arrived which would place the shooting about 10:20 p.m.Waitman then proceeded to Anderson's apartment where he observed a similar holein the windshield of Anderson's car.He observed that the hole was to the right ofthe driver's side about a quarter of the way up and there was a small chip about thesize of a dime that had fallen to the inside as though something had hit it fromthe outside.The hole was saucer shaped.There were no cracks running from thechip.At that time, Anderson told Waitman that Tatom had shot his windshield andthat he wanted to sign a complaint.Waitman did notice that the front yards ofboth the Srygley and Anderson homes and the areas in which the cars were parkedwere well lit by outside lights of high wattage.Waltman did not know and couldnot state whether the lights were on at the time that the shooting occurred.Another witness for the General Counsel was Lloyd Chandler who was assignedby his employer, an automobile glass dealer, to repair the damaged windshield ofAnderson's car.He described the hole in the windshield of Anderson's car as beingon the right-hand side and about the size of a silver dollar.There was a hole throughthe laminated material which separated the two layers of glass.On both sides of thelamination layer the glass was shattered and the hole was big enough to stick hislittlefinger through, about the size of a nickel.There were runners going outfrom the hole and the cracks looked like a spiderweb design. Some of the crackshad extended to the entire length of the windshield It was Chandler's opinion fromobservation of the foregoing that the damage to Anderson's windshield could nothave been caused by an air rifle or a pellet gun but that it must have been struck bya rock or something heavy that could hit the window with a heavy blow.However,on cross-examination Chandler admitted that a small hole will become larger as thecar is driven and as vibrations cause the runners to go out extending through thewindshield.The foregoing constituted the General Counsel's case except for some rebuttalwitnesses whom I shall discuss below. In contrast to testimony of most of the Gen-eral Counsel's witnesses was the testimony of the Respondent's witnesses to the effectthat Tatomwas seenshooting Anderson's windshield.David J. Anderson testified that he also was employed by Phillips Chemical Com-pany and that when the strike began he joined it.However, aftersome time, andbefore the incidents involved herein, he had returned to work.His return to workwas the result of an incident involvinghis son-in-law who had had a job at a nearbygrainelevator at which he was making $1.75 an hour.Someof the strikers offeredto work at the grain elevator at $1.20 an hour.As a result,his son-in-law was laidoff and one of the strikers given the job.Anderson went to strike headquarters andtold the union representatives that the strikers were worse than scabs and he felt649856-63-vol. 137-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if they were going to do this, then he could go back to work.He denied, how-ever, that he knew that Tatom was one of the strikers who had thus obtained workat the grain elevator.However, he did know the names of others who were work-ing up at the grain elevator and named three of them.He stated that he was notangry at the Union, that he was merely unhappy about his son-in-law.He admittedthat he had since given up his membership in the Union.According to Anderson, for some time prior to the evening of February 28, he hadhad difficulties with the strikers.Thus, on a prior occasion, all of the windowshad been shot out of his automobile.Accordingly, on the evening of February28,Anderson was alert and on the lookout for trouble.That evening he hadparked his car in front of his house.He had come home early and between 3 and3:30 in the afternoon he began to see Tatom circling the block on which Anderson'shome was located. Tatom was in his car which Anderson identified as having amaroon body with a white top. Anderson at the time was sitting in his front roomand he began to wonder why Tatom was continuously circling his place so that hisattention was fixed even more keenly upon Tatom's activities.After an hour or soTatom stopped circling around and for about an hour and a half Anderson did notsee him.Then at about 5:30 or 6 o'clock he saw Tatom start to circle again. Thistime he had someone else in the car and they began to circle the house and theycontinued to do so a few times. Later Tatom had his wife with him and they circledthe house but Anderson could not remember exactly what time that wasThenagain, still later in the evening, Anderson observed Tatom again circling the house.Tatom and another person were in the car this time and around 10:20 Andersonobserved Tatom lean out the window as the car came slowly by Anderson's parkedcar, shoot, and then the car in which Tatom was riding quickly sped away and dis-appeared from the area.Anderson further testified that the reasons he was able to identify Tatom soreadily were several. In the first place, the night was a bright, moonlit night. Sec-ondly, because they had become suspicious of what Tatom might be up to, he andhiswife had darkened all of the rooms in his apartment so that they could moreeasily observe what was going on in the lighter area outside.Thirdly, Andersonwas standing at his front door, in between the door and the screen, so that he had adirect and close view out onto the street.Fourthly, Anderson had arranged withhis wife who stood nearby to throw on the flood light switch which was located onthe roof of the porch underneath which Anderson stood.About the time Tatommade his last pass at the car and at the time the shot was made Mrs. Anderson wasgiven the signal by her husband and threw the switch on so brightly that the streetwas lit up as though it was daylight.The floodlight which was turned on had a500-watt bulb which was aimed and focused out to the street.Anderson was positive that it was Tatom whom he saw lean out of the car andtake the shot at his windshield.He was also fairly certain that the car was beingdriven by Nathan King because earlier in the evening he had seen Tatom pick upsomeone at King's house and had seen King in Tatom's car with Tatom.However,Anderson admitted that his identification of King was not as positive as his identi-fication of Tatom inasmuch as at the time the car was passing Anderson's houseand the windshield was shot at there was a shadow over the driver's side of thecar so that the driver was in the shadow and his face was somewhat obscuredAn-derson said he ran out and saw the hole in his windshield after the car which boreTatom sped away. The hole was about the size of a matchstick but was not all theway through and the damage had small cracks running from it.This descriptionof the hole would seem to tally with the description of the hole given by Waitman,the deputy sheriff.Anderson said that he had nothing against Tatom prior to this time and thatalthough they were not close friends they were acquaintances.However, he didadmit that one of Tatom's little girls had called the Anderson boy a "scab" inschool and this was about 5 days before the windshield was broken.Amy Anderson,the wife of D. J. Anderson,testified much in the same fashion asdid her husband. She reiterated that the shooting occurred on a moonlit night; thatthe light was on and that the floodlight and the moon combined had caused it to beas light as day; and that therefore she was able to see Tatom very clearly as did herhusband.Mrs Anderson further testified that at the time of the shooting her husbandwas standing between the door and the screen door with the screen door partly pushedopen, and that there was no obstruction between either her and Tatom's car orbetween her husband and Tatom's car.Mrs. Anderson also stated that she observedthe licence number and took it down and later on gave it to the investigator 5 who5 1 assume that by "investigator"Mrs Andersonreferred to Jim Shipmen PHILLIPS CHEMICAL COMPANY147came to investigate the shooting.Mrs. Anderson, like her husband, thought thatitwas Nathan-King who was driving the car but she was not sure. She had earlierobserved King driving with Tatom in Tatom's car. Like her husband, Mrs. Andersonwas positive that it was Tatom whom she saw shoot the windshield. Immediatelyafter' the windshield was shot she called the plant and spoke to either Mr. Hintonor Mr. Lacy and shortly thereafter Mr. Shipmen came to the house.The deputysheriff came out after Shipmen who arrived 5 to 7 minutes after the event occurred.Mrs. Anderson testified also that she saw Tatom pick up King about 7:30 thatevening.With regard to the damage to the windshield, Mrs. Anderson stated that by thetime she took the automobile to be fixed the hole looked about the size of a quarteror 50-cent piece and had marks showing that it was shattered.There was no holeall the way through but the glass sides of the lamination was shattered and the shat-tering was the size of a 50-cent piece. She stated that right after the window washit it had small cracks in it perhaps only about an inch long but that as the car wasdriven the cracks and the size of the hole grew bigger.Both Anderson and Mrs. Anderson testified that another car had followed or hadbeen around about the same time as Tatom's car. Five minutes after her windshieldhad been shot out Mrs. Anderson received a telephone call from Mrs. Srygley, whotold her that her windshield had been shot out by someone in an automobile whichhad a dark bottom and a light top.Mrs. Anderson thought it was probably thesame automobile used in the shooting of Anderson's car.Jim Shipmen, the special investigator for the Respondent, testified that althoughhe did not know Tatom personally he knew where Tatom lived as well as most ofthe other people in Cactus Courts lived, and that he also was familiar with the makeand model of Tatom's car and Tatom's tag number.He first noticed Tatom's car inone of the processions that was going around the Cactus housing area on or aroundFebruary 20 or 21 and had observed it many times circulating around the Cactushousing development during strike activity.Shipmen averred he was also thoroughlyfamiliar with King's car, a 1955, four-door maroon and cream Buick.He describedTatom's car as being a 1955, two-door Buick, which had a cream colored top anda dark maroon bottom. Shipmen also testified that he was familiar with, and knewwhere the Srygleys, Andersons, Harlans, Kings, and Tatoms all lived.Shipmen testified that on the night of February 28, accompanied by his assistant,aMr. Greenwood, he patrolled the Cactus housing area until about 9 o'clock andthen, because everything seemed to be quiet and there was not much stirring, theyparked north of the housing area along the road that led to the staff housing facility.They often parked at this spot at night because they had a good view of the entirehousing facility from this area.Tatom's house, which was unit No. 648, was on thisroad about 533 feet south of where the investigator's car was parked.This gave hima clear view of Tatom's house.Also, the patrol car was parked approximately 1,350to 1,500 feet away from Anderson's house across a cornfield in a direct line withAnderson's house and there were no obstructions in the way.He was equipped withnight-adapted binoculars.They were parked in this position for a little over anhour and during that time Tatom's car was the only car circulating around the hous-ing development.About 10: 10 he noticed Tatom's car drive up in front of Tatom'shouse, saw Tatom get out and go into the house were he remained a few minutes,and then, upon reemerging, he got into the car which proceeded in the direction ofthe investigator's car but before reaching it turned on the north road of the housingdevelopment and went east to the highway.They traced the lights of Tatom's caras it reentered the housing area several blocks south and then observed the lights asthey circled through the housing area until the car emerged in full view near the areainwhich Anderson had his house and on the road in which Anderson's house waslocated.As the car came down the road it slowed down and when it reached a pointabout even with Anderson's house it was moving at such a slow rate of speed as tocome almost to a stop and then it suddenly put on a burst of speed and proceeded outinto the highway and turned back toward the town of Etter. The car when it spedup after leaving Anderson's home passed very close to the car in which Shipmenand Greenwood were seated.The time was somewhere between 10:15 and 10:20o'clock.After Tatom's car left the housing area, Shipmen and Greenwood drove towardthe plant, and when they arrived there learned by telephone from Mrs. Andersonthat her husband's automobile windshield had been shot out.At a result he re-turned to Cactus Courts.When Shipmen arrived at Cactus Courts he found out that not only was Mr andMrs. Anderson's car shot at but also the car of R. D. Srygley, another nonstriker.was damaged in the same way that Anderson's car was damaged. Shipmen described 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe damage to the windshield of Anderson's car as being on the right front or right-hand part about a quarter or a third of the way up,at the point where a person's eyewould be if that person were driving the car.The next day Shipmen spoke to Tatom at Tatom's home and Tatom stated at firstthat he had been over to Sunray, a nearby town, the night before until about 10o'clock and then he had gone over to the union hall at 10 and stayed there until mid-night when he went home to his apartment and went to bed.Tatom also denied tohim that he had loaned his car to anyone else and he said that he had been drivingitall night to which Shipmen said to Tatom that he had seen Tatom and his car inCactus Courts between 10 and 10:15 that evening.Thereupon, Tatom admittedthat he had forgotten that he had gone to his home to get a package of cigarettes.Tatom denied shooting out the windshield to Shipmen.Tatom refused to tellShipmen whom he had been with the night before.Tatom also told Shipmen thatalthough he had not had any personal trouble with either Anderson or Mrs. Srygley,he did not like either of them.Although Shipmen seemed a little bit doubtful uponsome part of his examination,when finally asked the question he said that he waspositive it wasTatom's car he saw and not King's.0.M. Greenwood,Shipmen's assistant,testified to the same effect as Shipmen,but his recollection as to details of the events was very poor.In connection with Shipmen's investigation of the incident, L. C. Lyle, a shiftsuperintendent for the Respondent, testified that his wife was visiting a Mrs. Neillat the latter's apartment in Cactus Courts.Neill lived at 701 Cactus Courts andSrygley lived at 703 Cactus Courts.Lyle told Shipmen that his wife and Mrs. Neillhad seen the incident when Srygley's car windshield was damaged.However, thereisnoevidence that Shipmen ever spoke or investigated the case by interviewingeither Mrs. Lyle or Mrs. Neill.Mrs. Lyle, however, testified that at approximately 10:15 p.m. she saw a car comeby and heard the shot when Srygley's automobile was damaged.At the time shewas on Mrs. Neill's porch, in the apartment house next to the Srygleys, and shenoticed a dark looking car which she did not recognize. She testified that it was asolid color dark black or dark green. She could not say how many were in it butshe was of the opinion that there were two men in the car. The car was goingnorth on the north-south street in the direction of Anderson's apartment which waslocated north of Srygley's apartment on the same block, Anderson's apartment beingnumbered 707. She stated that she knows Tatom's automobile was a maroon witha cream or white top and therefore the car she saw was not Tatom'sVerlie B. Neill, the wife of another foreman at the Respondent's plant, was ableto identify Tatom's car and she recalled the occasion on which Srygley's automobilewas damaged. She testified that the incident occurred between 10 and 10.30 whileshe was talking to Mrs. Lyle on the porch of her home. She heard a noise thatsounded like a "spat" and she saw a car passing at that moment. The car she ob-served was a dark, small automobile, rather old, probably a Ford or a Chevrolet.She saw two people in it but could not recognize either of them even though theporch lights were on.With regard to the alleged presence of King in the car with Tatom at the time ofthe shooting incident, Nathan King himself testified that on noon of the day inquestion he left with his parents for Abilene, Texas, and remained at Abilene for 5days.King's testimony was supported by the testimony of Mrs. Helen Johnson,King's sister, who lives in Abilene. She recalled that her mother and father returnedto Abilene on the 28th and that her brother, Nathan King, was with them; that theyarrived in Abilene sometime between 6:30 and 7 o'clock and that she rememberedthe time because they were getting ready to go bowling and she was waiting to becalled with regard to the game. She further testified that she had planned to go tothe bowling alley with a Mrs. Hermes and her children.When King spoke to hissister that evening she invited him to go along and they all went bowling and theybowled from about 8:30 p.m. until midnight of that night.To support the testimony of the brother and sister, the General Counsel called onMrs. Loriane Hermes who stated that she is a housewife from Abilene, Texas, and isno way related to the Kings. She testified that she was present on the night ofFebruary 28 and supported King's testimony and Mrs. Johnson's testimony to theeffect that they were bowling at the bowling alley in Abilene with Mr. King on thatevening from about 8:30 until midnight.To rebut this testimony that King was not in Etter or Cactus Courts on the nightin question, the Respondent placed R. D. Srygley on the stand. Srygley testified PHILLIPS CHEMICAL COMPANY149that it was he whose automobile was shot at on February 28, 1961,and it was parkedin front of his apartment,No. 703,in Cactus Courts. Just before dark on that dayhe saw Tatom and King driving around the area in Tatom's car.He has known themboth for several years and he is positive that it was Tatom and King who were drivingaround early in the evening.The last time that he saw them together was at approxi-mately 9 p.m.Mrs. Srygley testified that around 6 p.m. or a little thereafter she was out in theyard and saw Tatom come by with Nathan King.She was positive that it was Kingwith Tatom. She said she knows King because he lives up the street from her atNo. 663 Cactus Courts.When she saw King and Tatom they were in Tatom's car.Concluding FindingsThe Board has consistently held 6 that the honest belief of an employer that astriking employee has engaged in misconduct provides an adequate defense to a chargeof discrimination,unless it affirmatively appears that such misconduct did not, infact, occur.Once the honest belief is established(in the instant case it is conceded)the General Counsel must go forward to prove that the employee did not, in fact,engage in such misconduct.The employer then, of course, may rebut the GeneralCounsel's case with evidence that the unlawful conduct actually did occur.But atall times the burden of proving of the discrimination is on the General Counsel.Otherwise put, once the employer'shonest belief of employee misconduct is estab-lished or conceded,the burden of proving by a preponderance of the credible evidencethat the striking employee involved did not engage in such misconduct is on theGeneral Counsel.?In terms of the instant proceeding,having conceded the Re-spondent's honest belief, the General Counsel has the burden of proving by a pre-ponderance of the evidence that Tatom did not shoot and damage the windshieldof Anderson's automobile on February 28, 1961.Whether the General Counsel hasmet this burden can be determined only from an analysis of the evidence set forthabove.As set forth above, Tatom testified that the time the windshield of Anderson'sautomobile was shot at,he was at strike headquarters at Etter some 2 or 3 milesaway. If this testimony is believed in full,the alibi is established.In support ofTatom's testimony was the testimony of Harlan,to the effect that he drove Tatom'scar to Etter and was also at strike headquarters during the critical period.Alsosupporting Tatom's testimony is the testimony of Mrs. King, Mrs. Trosper, Mrs.Turner, and Mrs. Sherrod,allof whom had stated that they saw Tatom at strikeheadquarters from time to time during the period from approximately 10 p.m. until10:20 in the case of Mrs. King and 10:30 to 10:45 in the case of the other three.None of these witnesses saw Tatom and Harlan all of the time during that period.The only one who testified that he saw Tatom at strike headquarters continuouslyduring that time was Harlan who,by admitting he was driving around with Tatom,would be directly involved in the shooting if Tatom did the shooting.Hence, toprotect himself he would need to so testify.The record establishes that it takes but a few minutes to drive from the CactusCourts housing development to strike headquarters,the two places being only 2 or 3miles apart with open highway between them.Therefore,even though I credit allof the ladies,there remains a distinct possibility that Tatom had time and oppor-tunity to leave strike headquarters,return to Cactus Courts,fire the gun,and returnto strike headquarters all within the space of a few minutes.He could, therefore,have been at the scene of the incident at 10:20 p.m.on the evening in question.In contrast to this, the positive testimony of Mr. and Mrs.Anderson that the nightof February 28 was a clear,moonlit night,that a large, 500-watt light was focusedon their car and on the car from which the shot was fired, and that each clearly sawTatom shoot at their car windshield as they stood in the darkness of the house. Theyfurther testified that Tatom shot from the right front seat of his 1955, two-door,maroon and white Buick which each recognized.Each also testified that althoughearlier in the evening they were able to distinguish the driver of Tatom's car as itcircled their home as being Nathan King,at the time of the shooting the driver wason the far side and in shadow and they were unable to positively identify him.g Rubin Bros Footwear,Inc., etal.,99 NLRB 610,Hill & Hill Truck Line,Inc,120NLRB 101,102;HARD-TV,122 NLRB 222,226-2271BARD-TV, supra 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe weakness of the Andersons' testimony is that although they could recognizeKing earlier in the evening they could not positively identify King at the criticaltime.Moreover, King's claim that he was in Abilene, some 300 miles away, fromabout 6 p.m. of that day until some 5 days later, throws some doubt on Anderson'srecognition of him between 6 and 9 p.m. Since King's testimony was wholly sup-ported by disinterested witness Loriane Hermes, I credit KingThe General Counsel argues that if the Andersons and Srygleys mistakenlyidentified King they could as readily have been in error in their identification ofTatom at the critical time of 9:20 p.m.However, I do not conclude that it followsthat, assuming the Andersons and the Srygleys mistakenly identified King as beingTatom's companion earlier in the evening, that the Andersons were necessarilymistaken in their identification of Tatom at 10:20 p in. and that therefore the personwho shot their automobile windshield could not have been Tatom.The General Counsel contends also with regard to the Andersons that their testi-mony cannot be credited in any event.He points to the fact that the Andersons'son-in-law lost his position at the grain elevator because striking employees, Tatomamong them, were willing to work at a lesser hourly rate than Anderson's son-in-lawand that as a result of this Anderson left the Union and abandoned the strike.Healso pointsto the fact that one of the Andersons' children had been called a "scab"by one of Tatom's children a short time before the shooting incident.However, I donot believe from my observation of the Andersons, nor am I persuaded by the fore-going or by other minor irrelevant discrepancies in the Andersons' testimony, thatthey would have testified that they saw Tatom engage in the alleged misconduct andthen accuse him of a crime in order to seek vengeance.While the Andersons couldhave been mistaken, they didnot, inmy opinion, misrepresent their observations ofthe events of the night of February 28.Moreover, the Andersons' testimony is corroboratedto an extentby the testimonyof Jim Shipmen, the company investigator. Shipmen testified in a forthright mannerthat he had seen Tatom's car, shortly after he had seen Tatom get into it about10:20 p.m., draw up alongside the Andersons' car, come almost to a stop, and thensuddenly with a burst of speed leave the area. Shipmen was most forthright.WhileI find he, too, could possibly have beenmistakenin the identification of Tatom's carinasmuch as, according to the testimony of Mrs. King, her car which was verysimilar to Tatom's was also moving in the housing area at the critical time,I do notfind that Shipmen deliberately fabricated his testimony concerning the identification.And while I do not rely on Greenwood's testimony in whole, because he demon-strated a lack of recall on the witness stand, to the extent that he corroborated Ship-men Icredit him.In view of the foregoing, I do not believe that the testimony of Tatom and hissupporting witnesses completely established his proffered alibi.Harlan, whose owntestimony inextricably involved him with Tatom at the time that the shootingoccurred, cannot be said to be free of the strong interest of avoiding criminal prose-cution along with TatomMoreover, none of the other corroborating witnessesplaced Tatom and Harlan continuously at the strike headquarters during the criticalperiod.While testimony of the Respondent'switnessesmay not be sufficient to prove thatTatom did do the shooting, I am not obliged to make a resolution of this issue noris this the Respondent's burden.On the otherhand, also inthe light of the fore-going, I do not find that the General Counsel has met his burden of proving by apreponderance of the credible evidence that Tatom did not commit the act for whichthe Respondent in good faith discharged him.Accordingly, on the record as a whole, I shall recommend that the complaint bedismissed.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act.3.TheRespondent did not engage in unfairlaborpractices in violation of Section8(a) (3) and(1) of the Act,as alleged in the complaintRECOMMENDATIONUpon the basisof the foregoing findings and conclusions, and upon the entirerecord, it is recommended that the complaint be dismissed.